 Case 2:19-cv-01717-RGK-AGR Document 152 Filed 01/24/20 Page 1 of 8 Page ID #:1604



 1   SEYFARTH SHAW LLP
     Ellen E. McLaughlin (Admitted Pro Hac Vice)
 2   E-mail: emclaughlin@seyfarth.com
     Noah Finkel (Admitted Pro Hac Vice)
 3   E-mail: nfinkel@seyfarth.com
     Brian Stolzenbach (Admitted Pro Hac Vice)
 4   E-mail: bstolzenbach@seyfarth.com
     Sharilee Smentek (Admitted Pro Hac Vice)
 5   E-mail: ssmentek@seyfarth.com
     Cheryl A. Luce (Admitted Pro Hac Vice)
 6   E-mail: cluce@seyfarth.com
     233 South Wacker Drive, Suite 8000
 7   Chicago, Illinois 60606-6448
     Telephone: (312) 460-5000
 8   Facsimile: (312) 460-7000
 9   Kristen M. Peters (SBN 252296)
     E-mail: kmpeters@seyfarth.com
10   2029 Century Park East, Suite 3500
     Los Angeles, California 90067-3021
11   Telephone: (310) 277-7200
     Facsimile: (310) 201-5219
12
     Chantelle C. Egan (SBN 257938)
13   cegan@seyfarth.com
     Giovanna A. Ferrari (SBN 229871)
14   gferrari@seyfarth.com
     560 Mission Street, 31st Floor
15   San Francisco, California 94105
     Telephone: (415) 397-2823
16   Facsimile: (415) 397-8549
17   Kyllan Kershaw (Admitted Pro Hac Vice)
     kkershaw@seyfarth.com
18   1075 Peachtree Street, NE, Suite 2500
     Atlanta, GA 30309
19   Telephone: (404) 885-1500
     Facsimile: (404) 892-7056
20
     Attorneys for Defendant
21   UNITED STATES SOCCER FEDERATION,
     INC.
22
23
                            UNITED STATES DISTRICT COURT
24
                           CENTRAL DISTRICT OF CALIFORNIA
25
26   ALEX MORGAN, et al.                           Case No. 2:19-cv-01717-RGK-AGR
27                 Plaintiffs,                     DEFENDANT’S OPPOSITION TO
                                                   PLAINTIFFS’ EX PARTE
28                                                 APPLICATION FOR AN ORDER
                                               1
              DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR RELIEF
 Case 2:19-cv-01717-RGK-AGR Document 152 Filed 01/24/20 Page 2 of 8 Page ID #:1605



 1         v.                                           AUTHORIZING ELECTRONIC AND
                                                        TEXT NOTIFICATIONS AND
 2   UNITED STATES SOCCER                               SETTING MARCH 30, 2020 AS OPT-
     FEDERATION, INC.                                   IN DEADLINE FOR FLSA
 3                                                      CONDITIONAL CLASS
                      Defendant.
 4                                                      Judge: Hon. R. Gary Klausner
 5                                                      Complaint Filed: March 8, 2019
 6
 7   I.    INTRODUCTION
 8         Defendant United States Soccer Federation, Inc. (“Defendant” or “U.S. Soccer”)
 9   offered to rectify the issues Plaintiffs identify related to the delivery of notice to the
10   specific players that Plaintiffs identified as not receiving notice. Despite such offer,
11   Plaintiffs filed an ex parte application for an order authorizing email and text message
12   notifications and extending the opt-in deadline for all members of the putative collective
13   action. Plaintiffs improperly wield the ex parte application procedure to address an issue
14   of notice that will neither result in irreparable prejudice, nor create a crisis warranting
15   immediate relief. An ex parte application for relief is reserved solely for rare and
16   exceptional circumstances. By contrast, this issue involves a dispute reasonably
17   resolvable through regularly noticed motion procedures.
18         Even if this were not an ex parte application, Plaintiffs’ request should be denied.
19   U.S. Soccer unequivocally committed to sending notice to updated mailing addresses and
20   by email to individuals who failed to receive the initial postal mail deliveries. Plaintiffs
21   identified sixteen players for whom the collective action notices were returned as
22   undeliverable or who otherwise reported that the notices were not delivered. U.S. Soccer
23   remains committed to transmitting notice and consent forms to these sixteen players via
24   email and updated mailing addresses. Beyond these identified players, there is no proof
25   that the other deliveries were unsuccessful. By Plaintiffs’ own estimation, thirty-four
26   players opted into the collective action and returned their consent forms. Of the
27   remaining potential opt-in plaintiffs, the law presumes that notice was delivered if it was
28   dispatched to their designated address and not returned to the sender as undeliverable

                                                    2
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR RELIEF
 Case 2:19-cv-01717-RGK-AGR Document 152 Filed 01/24/20 Page 3 of 8 Page ID #:1606



 1   under the mailbox rule. Mahon v. Credit Bureau of Placer Cty. Inc., 171 F.3d 1197, 1202
 2   (9th Cir. 1999), as amended on denial of reh'g and reh'g en banc (Apr. 28, 1999). Indeed,
 3   Plaintiffs originally requested mail service, which is typically sufficient to notify
 4   prospective collective and class members. Without any evidence other service
 5   deficiencies, there is no basis for additional email and text message notice to all
 6   Plaintiffs, which would unduly delay the resolution of who has opted into the collective
 7   action until a date that just weeks before the pretrial conference in this matter. For the
 8   foregoing reasons, the Court should deny Plaintiffs’ ex parte application and deny
 9   Plaintiffs’ underlying motion for relief.
10   II.   PLAINTIFFS’ EX PARTE APPLICATION FOR RELIEF IS IMPROPER
11         Plaintiffs’ ex parte application is the improper vehicle for resolving a dispute
12   regarding delivery of notice and consent forms. Application for ex parte relief is only
13   appropriate in rare circumstances to address an immediate “crisis” to the moving party.
14   Erichsen v. Cty. of Orange, 677 F. App'x 379, 380 (9th Cir. 2017). Plaintiffs must show
15   that (1) they will be irreparably prejudiced if the underlying motion is heard through
16   regularly noticed motion procedures, and (2) Plaintiffs are wholly without fault in
17   creating the crisis allegedly requiring ex parte relief, or that it resulted from excusable
18   neglect. See MAG Aerospace Indus., LLC v. Precise Aerospace Mfg., Inc., No. 5:18-CV-
19   01096-RGK-JC, 2019 WL 1427272, at *1 (C.D. Cal. Jan. 25, 2019). The ex parte motion
20   must also show why Plaintiffs should be “allowed to go to the head of the line in front of
21   all other litigants and receive special treatment….supported by deposition transcripts or
22   by affidavits or declarations.” See Mission Power Eng'g Co. v. Cont'l Cas. Co., 883 F.
23   Supp. 488, 492 (C.D. Cal. 1995).
24         Plaintiffs are confronted by no “crisis,” and the evidence underlying their ex parte
25   motion falls short of the stated requirements. As reflected in Plaintiffs’ attached Exhibits
26   A and B, this issue was raised weeks ago, and U.S. Soccer heeded concerns regarding the
27   returned deliveries by verifying the payroll management software as the repository of
28   player contact information (and that contact information is provided by the players

                                                   3
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR RELIEF
 Case 2:19-cv-01717-RGK-AGR Document 152 Filed 01/24/20 Page 4 of 8 Page ID #:1607



 1   themselves). U.S. Soccer agreed both to mail and to email the collective action notices to
 2   the sixteen players identified by Plaintiffs who did not receive the original deliveries.
 3   Further, U.S. Soccer agreed to restart the thirty-day opt-in and opt-out deadline for these
 4   sixteen recipients. Immediate resolution of this dispute does not protect Plaintiffs or
 5   potential opt-in members from nonexistent irreparable prejudice, which is required to
 6   justify pursuing an ex parte motion. The very relief requested by Plaintiffs demonstrates
 7   that there is no basis for Plaintiffs’ request to jump “to the head of the line.” They ask
 8   that members of the potential collective be given another 60 days to opt-in, on top of the
 9   period they already have had, which would result in a new opt-in deadline of March 30,
10   2020. The close of discovery is February 6, 2020, however, and the deadline to file
11   dispositive motions is February 20, 2020, with briefing to close by the end of March
12   2020. If Plaintiffs’ position is that notice needs to go out again now to all collective
13   action members so that collective action members may opt-in well after discovery and
14   dispositive motion briefing has closed, then there is no reason for Plaintiffs’ request to
15   proceed on the Court’s regular motion track, with ample time for Defendant to brief this
16   matter and for the Court to consider it.
17          Plaintiffs fail to meet the evidentiary requirements of an ex parte application for
18   relief and fail to demonstrate proof of a crisis or irreparable harm to their case.
19   Accordingly, pursuit of this resolution through ex parte motion is improper, and the
20   motion should be denied.
21   III.   PLAINTIFFS’ REQUEST IS UNNECESSARY AND A BELATED
            ATTEMPT AT A SECOND OPT-IN PERIOD
22
            Whether considered ex parte or as a regular motion, Plaintiffs’ request should be
23
     denied because it is an attempt to increase the opt-in rate for the collective action beyond
24
     the opt-in period to which the parties previously agreed and the Court ordered.
25
26
27
28

                                                   4
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR RELIEF
 Case 2:19-cv-01717-RGK-AGR Document 152 Filed 01/24/20 Page 5 of 8 Page ID #:1608



 1         The crux of Plaintiffs’ application is that they are aware that sixteen players
 2   evidently did not receive the notices.1 As U.S. Soccer has made clear, it is willing to send
 3   notice, by both regular and email, to anyone who did not receive it.2 But what Plaintiffs
 4   seek is that notice be sent again to everyone, regardless of whether they received it the
 5   first time. Their assumption is that, because some players did not receive the notice by
 6   mail, the Court should assume that plenty of others did not as well.
 7         Plaintiffs’ assumption about regular mail runs counter to the assumption in the law.
 8   The mailbox rule provides that proper and timely mailing of a document raises a
 9   rebuttable presumption that the document has been received by the addressed party
10   within the typical, reasonable time. Schikore v. BankAmerica Supplemental Ret. Plan,
11   269 F.3d 956, 961 (9th Cir. 2001). The mailbox rule is a “tool for determining, in the face
12   of inconclusive evidence, whether or not receipt has actually been accomplished.” Id.
13   Absent evidence that mailed documents were returned to the sender as undeliverable,
14   there is a legal inference is that the documents were received under the mailbox rule.
15   Mahon, 171 F.3d at 1202.
16         Plaintiffs’ Exhibits A and B show that U.S. Soccer requested the names of the
17   players who did not receive notice in an effort to remedy any inadvertent delivery issues.
18   Plaintiffs provided a list of relevant player names, and U.S. Soccer agreed to expedite
19
20   1
       Two of those players, Alex Morgan and Megan Rapinoe, are class representatives in the
21   Rule 23 class and filed consents to join the collective action with the Complaint. An
22   additional three players, Merritt Mathias, Samantha Mewis, and McCall Zerboni, are
     named Plaintiffs in the case and also filed consents to join the collective action with the
23   Complaint. Additionally, Hope Solo initiated her own Equal Pay Act lawsuit in the
24   Northern District of California, 3:18-cv-05215, and her attorneys have participated in
     depositions and some court proceedings in this case. Thus, there are only nine players,
25   not 16, to whom corrective notice should be sent.
     2
26     U.S. Soccer provided to Plaintiffs the last known addresses it has for each player from
     its payroll database, addresses which are provided to U.S. Soccer by the players
27   themselves. Given the passage of time, it is understandable that some players have moved
28   since then to new addresses. To the extent players have not provided U.S. Soccer with
     updated information, that is the fault of the players and not U.S. Soccer.
                                                   5
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR RELIEF
 Case 2:19-cv-01717-RGK-AGR Document 152 Filed 01/24/20 Page 6 of 8 Page ID #:1609



 1   notice through email. Now, in Plaintiffs’ ex parte motion, they request email and text
 2   message notifications to all potential opt-in plaintiffs without evidence that any players
 3   beyond the sixteen identified experienced delivery issues. The Court should follow the
 4   mailbox rule and infer that the other players received the original notice. Any additional
 5   email and text message notifications to an unspecified group of potential opt-in plaintiffs
 6   goes beyond legal notice and delivery requirements and improperly expands the notice
 7   procedures requested by Plaintiffs and approved by this Court.
 8         Further, courts have held that “first class mail is ordinarily sufficient to notify class
 9   members who have been identified.” See Russell v. Wells Fargo & Co., No. C 07-3993
10   CW, 2008 WL 4104212, at *5 (N.D. Cal. Sept. 3, 2008). In collective actions, courts
11   have barred additional forms of notice that are unnecessary to make contact with putative
12   collective action plaintiffs. See Mowdy v. Beneto Bulk Transp., No. C 06-05682 MHP,
13   2008 WL 901546, at *9 (N.D. Cal. Mar. 31, 2008). In cases where postal mail or email
14   service was sufficient, transmission through text message was disallowed because it “may
15   force [aggrieved] employees to incur further charges from their cellular phone service
16   provider.” See Bakhtiar v. Info. Res., Inc., No. 17-CV-04559-JST, 2018 WL 3585057, at
17   *4 (N.D. Cal. July 26, 2018).
18         In this case, the parties are aware of which players failed to receive notice by
19   postal mail service, and U.S. Soccer has offered to correct these specific notice issues
20   through email delivery to the impacted players. U.S. Soccer’s proposed remedy is
21   sufficient to ensure notice was received by all putative class and collection action
22   members. Email or text message transmissions to players beyond these sixteen at issue
23   goes beyond what Plaintiffs requested and what the Court agreed would be the notice and
24   delivery requirements.
25         U.S. Soccer is aware of authorities allowing notice of collective action by email.
26   Plaintiffs never requested that, however, until now. They could have done so when they
27   filed their motion but did not. They could have done so when they moved for approval of
28   the notice but did not. They only have asked for it after there already has been an opt-in

                                                   6
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR RELIEF
 Case 2:19-cv-01717-RGK-AGR Document 152 Filed 01/24/20 Page 7 of 8 Page ID #:1610



 1   period of 30 days,3 and that period has closed. An additional opt-in period for those who
 2   did not get the notice previously is sensible and something to which U.S. Soccer has
 3   agreed. An additional opt-in period for those whom the law presumes already received
 4   the notice is not and goes far beyond the relief necessary for this issue.
 5   IV.    PLAINTIFFS’ REQUESTED 60 DAYS’ ADDITIONAL NOTICE WOULD
            UNDULY DELAY RESOLUTION OF THE SCOPE OF THE
 6          COLLECTIVE ACTION
 7          Plaintiffs’ proposal of an additional 60 days to opt into the collective action to
 8   allow time for a “reminder” notice at 30 days would unduly delay this case. Plaintiffs
 9   seek a “reminder” notice and not just the same notice that had been agreed upon by the
10   parties, approved by the Court, and already issued. Plaintiffs also seek an opt-in period of
11   60 days when the original opt-in period was 30 days. There is simply no reason,
12   especially at this late date in the litigation two weeks before discovery closes, to extend
13   the opt-in period from 30 days to a new total of 90 days. Plaintiffs’ request would stretch
14   the resolution of the scope of the collective action to March 30, 2020—a date that falls
15   just weeks before the April 20, 2020 pretrial conference and just over a month before trial
16   in this matter. (Dkt. 58.) By this point, the parties would have already concluded
17   discovery, filed dispositive motions, and made their other pretrial submissions required
18   by the Court’s schedule. Defendant would be severely prejudiced if additional individuals
19   could opt into the collective action without having the opportunity to address their claims
20   in their pretrial materials.
21   V.     ANY ADDITIONAL NOTICE SHOULD ALSO PROVIDE OPPORTUNITY
            TO OPT OUT OF THE RULE 23 CLASS ACTION
22
            Plaintiffs seek only additional collective action notice pursuant to 29 U.S.C.
23
     § 216(b) in which collective action members would need to opt-in to participate. They
24
     have not sought, however, any new notice regarding the right to exclude oneself from the
25
26   3
       Plaintiffs suggest in footnote 2 of their motion that the 30-day opt-in period resulted
27   from the a provision that U.S. Soccer inserted. It is true that, in negotiating the notice,
28   U.S. Soccer proposed a 30-day opt-in period. It is also true that Plaintiffs agreed to that
     before Plaintiffs themselves sent out the notice.
                                                   7
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR RELIEF
 Case 2:19-cv-01717-RGK-AGR Document 152 Filed 01/24/20 Page 8 of 8 Page ID #:1611



 1   Rule 23 opt-out class. Plaintiffs have not explained why they think another notice and
 2   opportunity to join this lawsuit is necessary, but another notice and opportunity to opt out
 3   the case is not. To the extent that the Court allows additional notice to be delivered to
 4   putative collective members and additional time to consider opting in, the Court should
 5   also allow additional notice to be delivered regarding the class action and additional time
 6   to consider opting out.
 7   VI.   CONCLUSION
 8         U.S. Soccer reiterates its commitment to rectifying delivery issues for the
 9   identified players and to allow thirty days for these players to opt-in and/or opt-out of the
10   collective and class action, but U.S. Soccer opposes Plaintiffs’ request for another 60
11   days to all players who did receive the original notice. For the reasons detailed above,
12   U.S. Soccer respectfully requests that the Court deny Plaintiffs’ ex parte application and
13   deny Plaintiffs’ underlying request for relief.
14
15   DATED: January 24, 2020                    SEYFARTH SHAW LLP
16
                                                By: /s/ Noah A. Finkel
17                                                 Noah A. Finkel
                                                   Seyfarth Shaw LLP
18
                                                Attorneys for Defendant
19                                              UNITED STATES SOCCER FEDERATION,
                                                INC.
20
21
22
23
24
25
26
27
28

                                                   8
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE APPLICATION FOR RELIEF
